DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 12/12/2019.
42 claims are pending. Claims 1, 30, 35 and 38 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021, 12/22/2020, 4/1/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the 

Claim Objections
Claims 1, 18, 20, 21, 26, 28 and 39 are objected to because of the following informalities:  
In claim 1, line 7, “the redundancy transmission” should be changed into --the at least one redundancy transmission-- for consistency.
In claim 18, line 3, “the subsequent steps” should be changed into --subsequent steps-- for clarity.
In claim 20, line 2, “the status of the network” should be changed into --a network status -- for clarity.  “the QoS requirements” should be changed into --quality of service (QoS) requirements--.
In claim 21, line 2, “the status of the network” should be changed into --a network status -- for clarity.

In claim 28, line 2, “a short-transmission time” can be changed into --a plurality of short-transmission time-- if applicable.
Appropriate correction is required.

The numbering of claims must be in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 39 (depended on claim 38) has been renumbered claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-12, 17-21, 23-30 and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501).
Regarding claim 1, Tseng discloses a method for communicating according to a hybrid automatic repeat request, HARQ (par 45, HARQ), scheme, the method comprising:
performing a first data transmission at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel); 
simultaneously to the first data transmission and/or in at least one subsequent physical resource (par 48; e.g. PDCP PDU is duplicated, hence redundant data simultaneously transmitted; also fig. 3, par 50; e.g. TB repetition is configured during TTI#n over CC1, hence redundant data is subsequently transmitted in the TTI over a component carrier), performing at least one redundancy transmission at a second channel (par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers);
concluding or postponing the redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met).

Regarding claim 30, Tseng discloses a method for receiving a data, comprising:
receiving a first data at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier to a BS; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel) and, simultaneously and/or subsequently, receiving at least one redundancy data at a second channel (par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers), wherein the redundancy data are transmitted up to a concluding or postponing the redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met);
performing a validity check on the first data and/or the at least one redundancy data (par 57; e.g. monitor the packet delivery condition); and
transmitting an acknowledgment, ACK, message if the validity check is positive for at least one of the first data and/or the at least one redundancy data, and/or transmitting a non-acknowledgment, NACK, message if the validity check is negative for the first data and/or the at least one redundancy data (par 58-64; in another example, ACK or NACK responses can be transmitted based on the condition).

Regarding claim 35, Tseng also discloses a device configured to perform the method of claim 1, thus the rejection is similar to claim 1.

Regarding claim 38, Tseng also discloses a device configured to perform the method of claim 30, thus the rejection is similar to claim 30.

Regarding claims 2-5, 37, 39-42, Tseng discloses:
wherein the first channel comprises dedicated physical resources and the second channel comprises dedicated physical resources (par 55; e.g. dedicated resource to the UE, hence obviously dedicated channel resource on the first and second component carriers because resource allocation type can be separately configured for the channel/carrier).
par 55; e.g. grant-less radio resource and dedicated resource can be switched, hence obviously resources on the first and second component carriers can be dedicated and grant-less respectively).
wherein the first channel comprises grant-free physical resources and the second channel comprises grant-free physical resources (par 55; e.g. grant-less radio resource to a UE, hence obviously grant-free resources on the first and second component carriers).
wherein the first channel comprises grant-free physical resources and the second channel comprises dedicated physical resources (par 55; e.g. grant-less radio resource and dedicated resource can be switched, hence obviously resources on the second and first component carriers can be dedicated and grant-less respectively).

Regarding claims 6-11 and 36, Tseng discloses:
further comprising concluding or postponing the redundancy transmission when the stop condition or the postponing condition is met, the stop condition or the postponing condition comprising the following condition:
other transmissions are transmitted or are to be transmitted (par 52).
an acknowledgment, ACK, message is received (par 53).
a maximum number of retransmissions have been performed (par 54).
a maximum timer is expired (par 67-68).
par 110; e.g. UE needs to wait for response for subsequent resource, thus obviously not to transmit when the response is absent).

Regarding claim 12, Tseng discloses:
before performing the first data transmission, inserting data to be transmitted in a first transmission buffer associated to the first data transmission and, before performing the second data transmission, inserting redundancy data in a second transmission buffer associated to the at least one redundancy transmission; and evacuating the second transmission buffer when a stop condition or a postponing condition is met (fig. 8 & par 71).

Regarding claim 17, Tseng discloses:
performing redundancy transmissions until the postponing condition is met; waiting for a subsequent resource at disposal for a redundancy transmission; performing at least one additional redundancy transmission on the subsequent dedicated resource (par 110; e.g. UE needs to wait for response for subsequent resource).

Regarding claims 18, 20 and 21, Tseng discloses:
in an initial step, measuring metrics at least in part associated to a network status for initiating the subsequent steps when the metrics are under a threshold (par 61-63; e.g. signal strength is lower than a threshold).
par 61-63; e.g. signal strength is lower than a threshold).
measuring metrics at least in part associated to the status of the network, so as to assign a greater quantity of redundancy transmissions to devices requesting urgent communications (par 55; e.g. number of repetition).

Regarding claim 19, Tseng discloses:
performing a scheduling to associate a plurality of dedicated resources to data to be transmitted, so as to permit an association, in the first channel and/or the second channel, between a first dedicated resource and least one dedicated or non-dedicated resource subsequent or simultaneous to the first dedicated resource (par 91; data is at least associated by the configuration).

Regarding claims 23-25, Tseng discloses:
wherein the at least one redundancy transmission is transmitted without waiting for an acknowledgment message (par 51).
wherein the at least one redundancy transmission comprises a plurality of redundancy transmissions transmitted in a plurality of subsequent resources of the second channel (par 51).
par 76).

Regarding claims 26-29, Tseng discloses:
wherein the ARQ retransmission is performed by increasing the power level (par 117).
wherein at least one of the grant-free resources is short-transmission time interval, sTTI (fig. 3 & par 51)
wherein at least one of the grant-free resources is a short-transmission time intervals, sTTI (fig. 3 & par 51)
wherein the scheduling is a semi-persistent scheduling, SPS, or preconfigured resources as a grant-free transmission (par 100).

Regarding claim 32, Tseng discloses: 
the received data is acquired from a method for communicating according to a hybrid automatic repeat request, HARQ (par 45, HARQ), scheme, the method comprising:
performing a first data transmission at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel); 
and/or in at least one subsequent physical resource (par 48; e.g. PDCP PDU is duplicated, hence redundant data simultaneously transmitted; also fig. 3, par 50; e.g. TB repetition is configured during TTI#n over CC1, hence redundant data is subsequently transmitted in the TTI over a component carrier), performing at least one redundancy transmission at a second channel (par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers);
concluding or postponing the redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met).

Regarding claims 33-34, Tseng discloses:
wherein the communications are long term evolution, LTE, communications, and/or 3rd Generation Partnership Project, 3GPP, and/or 4G, and/or 5G (par 32).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) in view of Wang et al (US 2014/0050105).

performing at least one redundancy transmission according to a chase combining scheme or an incremental redundancy for forward error correction (par 78; Type II HARQ which is chase combining scheme).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Wang with the electronic system of Tseng. One is motivated as such to improve quality (Wang, par 78).

Claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) in view of YOU et al (US 2017/0238272).
Regarding claims 14-16, the primary reference does not explicitly disclose the subject matter, however, YOU discloses:
performing a listen-before-talk scheme or a scheme based on a sensing or a detection technique for performing the at least one redundancy transmission (par 49 & par 216).
using a technique based on carrier sense multiple access collision detection, CSMA/CD (par 49).
using a technique based on carrier sense multiple access collision avoidance, CSMA/CA (par 49).
YOU, par 49).

Regarding claim 22, the primary reference does not explicitly disclose the subject matter, however, YOU discloses:
determining a ranking of priorities, so as to assign more redundancy transmissions to higher-priority transmissions (par 49; determine priority).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of YOU with the electronic system of Tseng. One is motivated as such to improve quality (YOU, par 49).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) in view of Seshadri et al (US 2011/0078527).
Regarding claim 31, the primary reference does not explicitly disclose the subject matter, however, Seshadri discloses:
combining incorrectly received redundancy data with previously incorrectly received data to reconstruct the transmitted data (par 32; The processing module processes the combined redundant data in light of the recreated redundant data to recreate second redundant data for the previously unsuccessfully decoded packet. The processing module uses the recreated second redundant data to decode the previously unsuccessfully decoded packet).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Seshadri with the electronic system of Tseng. One is motivated as such to improve error correction (Seshadri, par 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wu (US 2011/0032890, see fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474